 



Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
By and Among
Universal HealthCare Company LLC,
an Indiana limited liability company,
In-House Pharmacies, Inc.,
a California corporation,
and
Jon R. Kurtin and Ralph M. Defay
 
Dated April 27, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I DEFINITIONS; CONSTRUCTION     1     1.1    
Definitions
    1     1.2    
Construction
    6          
 
        ARTICLE II PURCHASE AND SALE     6     2.1    
Purchase and Sale of Shares
    6     2.2    
Purchase Price
    6     2.3    
Working Capital Adjustment
    7          
 
        ARTICLE III THE CLOSING     9     3.1    
Closing
    9     3.2    
Closing Deliveries of Purchaser
    9     3.3    
Closing Deliveries of the Shareholders
    10          
 
        ARTICLE IV SHAREHOLDERS’ REPRESENTATIONS AND WARRANTIES     11     4.1  
 
Organization
    11     4.2    
Authorization
    11     4.3    
Validity; Binding Effect
    11     4.4    
Noncontravention
    12     4.5    
Capital Structure
    12     4.6    
Financial Statements
    12     4.7    
Title to and Sufficiency of Assets
    13     4.8    
Tax Matters
    14     4.9    
Litigation; Claims
    14     4.10    
Legal Compliance
    15     4.11    
Environmental Laws and Regulations
    17     4.12    
Permits
    17     4.13    
Material Contracts
    17     4.14    
Labor and Employment Matters
    19     4.15    
Employee Benefits
    19     4.16    
Intellectual Property
    20     4.17    
Affiliate Transactions
    20     4.18    
Broker’s Fees
    20     4.19    
Warranty
    20     4.20    
Customers; Suppliers
    20          
 
        ARTICLE V PURCHASER’S REPRESENTATIONS AND WARRANTIES     21     5.1    
Organization of Purchaser
    21     5.2    
Authorization
    21     5.3    
Validity; Binding Effect
    21     5.4    
Noncontravention
    21     5.5    
Broker’s Fees
    21     5.6    
Financing
    21          
 
        ARTICLE VI COVENANTS PENDING CLOSING     22  

i



--------------------------------------------------------------------------------



 



                    6.1    
General
    22     6.2    
Notices and Consents
    22     6.3    
Due Diligence
    22     6.4    
The Company’s Operation of Business Prior to Closing
    22     6.5    
Governmental Permits and Approvals and Third Party Consent
    s 23     6.6    
Press Releases
    23     6.7    
Update to Schedules
    23     6.8    
Certain Actions
    23     6.9    
No Solicitation
    24          
 
        ARTICLE VII CONDITIONS PRECEDENT     24     7.1    
The Purchaser’s Conditions Precedent
    24     7.2    
The Shareholders’ Conditions Precedent
    25          
 
        ARTICLE VIII INDEMNIFICATION     25     8.1    
Indemnification by the Shareholders
    25     8.2    
Indemnification by Purchaser
    26     8.3    
Limitations on Indemnity
    26     8.4    
Third Party Claims
    27          
 
        ARTICLE IX ADDITIONAL COVENANTS     27     9.1    
General
    27          
 
        ARTICLE X TERMINATION     28     10.1    
Termination Events
    28     10.2    
Effect of Termination
    28          
 
        ARTICLE XI MISCELLANEOUS     29     11.1    
Assignment
    29     11.2    
Notices
    29     11.3    
Expenses; Attorneys’ Fees
    30     11.4    
Governing Law; Forum
    31     11.5    
Partial Invalidity
    31     11.6    
Execution in Counterparts; Facsimile Signatures
    31     11.7    
Entire Agreement; Amendments and Waivers
    31     11.9    
No Third Party Beneficiary
    32  

ii



--------------------------------------------------------------------------------



 



     
Exhibits
   
Exhibit A
  Working Capital Calculation Procedures
Exhibit B
  Form of Employment Agreement – Schneider
Exhibit C
  Form of Consulting Agreement – Kurtin
Exhibit D
  Form of Consulting Agreement – Defay
Exhibit E
  Promissory Note
Exhibit F
  [Intentionally Omitted]
Exhibit G
  Employee Bonuses
 
   
Schedules
   
 
   
Schedule 4.1(a)
  Foreign Qualifications
Schedule 4.1(b)
  Company Locations
Schedule 4.4
  Noncontravention
Schedule 4.5
  Capitalization
Schedule 4.6(a)
  Financial Statements
Schedule 4.6(c)
  Undisclosed Liabilities
Schedule 4.6(d)
  Material Changes
Schedule 4.6(e)
  Accounts Receivable
Schedule 4.7(a)
  Real Property/Leaseholds
Schedule 4.7(b)
  Permitted Liens
Schedule 4.9
  Litigation; Claims
Schedule 4.10(b)
  Shareholder Medicare/Medicaid Reimbursement
Schedule 4.10(d)
  Medicare/Medicaid Reports
Schedule 4.10(e)
  Company Records
Schedule 4.10(f)
  Health Care Compliance Matters
Schedule 4.11
  Environmental Matters
Schedule 4.12
  Permits
Schedule 4.13
  Material Contracts
Schedule 4.14
  Labor and Employment Matters
Schedule 4.15
  Employee Benefits
Schedule 4.16
  Intellectual Property
Schedule 4.17
  Affiliate Transactions
Schedule 4.18
  Broker’s Fees
Schedule 4.19
  Warranties
Schedule 4.21(a)
  Customers
Schedule 4.21(b)
  Suppliers

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS AGREEMENT (this “Agreement”), entered into as of April 27, 2007, by
and among Universal HealthCare Company LLC, an Indiana limited liability company
(“Purchaser”), In-House Pharmacies, Inc., a California corporation (the
“Company”), and Jon R. Kurtin and Ralph M. Defay (collectively, the
“Shareholders”),
WITNESSETH THAT:
     WHEREAS, the Shareholders collectively own all of the issued and
outstanding capital Stock of the Company; and
     WHEREAS, the Company desires to issue to Purchaser and Purchaser desires to
purchase from the Company all of the New Stock; and
     WHEREAS, the Shareholders desire to sell to Purchaser and Purchaser desires
to purchase from the Shareholders all of the Stock, all on the terms and subject
to the conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     1.1 Definitions. All initially-capitalized terms used in this Agreement
shall have the meanings given to such terms in this Section 1.1 below:
     “AAA” has the meaning ascribed to it in Section 11.4(b).
     “Accounts Receivable” has the meaning ascribed to it in Section 4.6(e).
     “Acquisition Transactions” has the meaning ascribed to it in Section 6.9.
     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.
     “Agreement” has the meaning ascribed to it in the introductory paragraph
hereof.
     “Balance Sheet” has the meaning ascribed to it in Section 4.6(a).
     “Base Working Capital” means the sum of Four Million Six Hundred Thousand
($4,600,000).

 



--------------------------------------------------------------------------------



 



     “Benefit Plans” has the meaning ascribed to it in Section 4.15.
     “Business Day” means a day other than a Saturday or Sunday or a government
or bank holiday on which banks generally are closed in the State of Indiana.
     “Closing” has the meaning ascribed to it in Section 3.1.
     “Closing Date” means the date on which the Closing actually occurs.
     “Closing Date Balance Sheet” has the meaning ascribed to it in Section
2.3(a)(i).
     “Closing Date Working Capital” has the meaning ascribed to it in Section
2.3(a)(ii).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning ascribed to it in the introductory paragraph of
this Agreement.
     “Consulting Agreements” has the meaning ascribed to it in Section 3.2(d).
     “Current Assets” has the meaning ascribed to it in Section 2.3(a)(ii).
     “Current Liabilities” has the meaning ascribed to it in Section 2.3(a)(ii).
     “Customers” has the meaning ascribed to it in Section 4.21(a).
     “Deposit Amount” means Three Hundred Thousand Dollars ($300,000).
     “Dispute Notice” has the meaning ascribed to it in Section 2.3(b).
     “Dispute Period” has the meaning ascribed to it in Section 2.3(b).
     “Employment Agreement” has the meaning ascribed to it in Section 3.2(c).
     “Environmental Laws” means all Laws concerning pollution or protection of
the environment, including, without limitation, all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control or cleanup of any Hazardous Material.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any member of a controlled group of corporations
under Section 414(b) of the Code of which the Company is or was a member, and
any trade or business (whether or not incorporated) that is or was under common
control with the Company under

2



--------------------------------------------------------------------------------



 



Section 414(c) of the Code, and all other entities which together with the
Company are or were prior to the date hereof treated as a single employer under
Section 414(m) or 414(o) of the Code.
     “Financial Statements” has the meaning ascribed to it in Section 4.6(a).
     “GAAP” means generally accepted accounting principles in the United States
of America, consistently applied.
     “GLB” has the meaning ascribed to it in Section 4.10(g).
     “Hazardous Activity” means the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
release, storage, transfer, transportation, treatment or use of Hazardous
Material in, on, under about or from any of the real estate owned, used or
leased by the Company or any part thereof and any other act, business, operation
or thing that violates any Environmental Law, or increases the danger, or risk
of danger, or poses an unreasonable risk of harm, to Persons or property.
     “Hazardous Material” means any substance, material or waste which is be
regulated by any governmental authority, including any material, substance or
waste defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
contaminant,” toxic waste” or “toxic substance” under any provision of
Environmental Law, including lead paint, petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls, except such material, substance
or waste which may be contained in prescription pharmaceuticals.
     “HIPAA” has the meaning ascribed to it in Section 4.10(g).
     “Indebtedness” means any and all liabilities and obligations of the Company
outstanding immediately prior to the Effective Time (i) for the repayment of
borrowed money (whether owed to lenders, affiliates or any other Person),
including amounts owed in respect of principal, interest, fees, charges,
premiums and prepayment penalties, and (ii) for Pre-Closing Company Transaction
Expenses.
     “Indemnified Person” has the meaning ascribed to it in Section 8.4(a).
     “Indemnifying Person” has the meaning ascribed to it in Section 8.4(a).
     “Independent Accountants” means a recognized accounting firm, that is
mutually agreeable to Buyer and Seller and that neither Buyer nor Seller has
previously engaged for any services.
     “Intellectual Property” has the meaning ascribed to it in Section 4.16.
     “Intellectual Property Agreement” has the meaning ascribed to it in Section
3.2(e).

3



--------------------------------------------------------------------------------



 



     “IRS” means the Internal Revenue Service.
     “Labor and Employment Laws” means all Laws relating to employment,
employment practices, terms and conditions of employment, equal opportunity,
nondiscrimination, immigration, wages, hours, benefits and collective
bargaining, the payment of social security and similar taxes, unemployment
compensation, workers compensation and occupational safety and health.
     “Laws” means all laws, statutes, rules, regulations, ordinances, codes,
bulletins, opinions, decisions, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder of federal, state, local and foreign governments
(and all agencies thereof).
     “Liens” means any and all liens, security interests, mortgages, easements,
restrictions, encumbrances, pledges, conditional sales contracts, or other
similar conflicting ownership or security interest in favor of any Person.
     “Losses” has the meaning ascribed to it in Section 8.1.
     “Management” means David Schneider, Steve Kelso and Philip Curtis.
     “Material Adverse Effect” means any material and adverse effect on the
business, operations, properties, assets, liabilities, prospects or condition
(financial or otherwise) of the Company.
     “Material Contracts” has the meaning ascribed to it in Section 4.13.
     “Medicare Laws” means any and all Laws applicable to reimbursement by
Medicare, Medicaid or any other governmental healthcare program for services or
items rendered by the Company, including all federal and state laws relating to
the referral of patients to the Company’s business.
     “Multiemployer Plan” means a plan as defined in ERISA Section 4001(a)(3) to
which the Company or any ERISA Affiliate of the Company is making or accruing an
obligation to make contributions or has preceding the date hereof made or
accrued an obligation to make contributions.
     “New Stock” means 71 shares of Company stock issued to Purchaser by
Company, with an agreed upon value of $16,515.50 per share.
     “Note” has the meaning ascribed to in in Section 2.2(b).
     “Notice” has the meaning ascribed to it in Section 11.2.
     “Notice Party” has the meaning ascribed to it in Section 11.2.
     “Order” has the meaning ascribed to it in Section 4.9.

4



--------------------------------------------------------------------------------



 



     “Payors” has the meaning ascribed to it in Section 4.10(d).
     “Pension Plan” means an employee pension benefit plan, as defined in ERISA
Section 3(2), other than a Multiemployer Plan, which is covered by Title IV of
ERISA and which either (i) is maintained by the Company and/or any ERISA
Affiliate of the Company for employees of such Person, or (ii) has at any time
preceding the date hereof been maintained by the Company and/or any ERISA
Affiliate of the Company for employees of such Person.
     “Permits” has the meaning ascribed to such term in Section 4.12.
     “Person” means an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture, company or other entity or any
governmental authority.
     “PHI” has the meaning ascribed to it in Section 4.10(g).
     “Position Statement” has the meaning ascribed to it in Section 2.3(e).
     “Post-Closing Delivery” has the meaning ascribed to it in Section 2.3(a).
     “Pre-Closing Company Transaction Expenses” means any and all fees and
expenses incident to the transactions contemplated by this Agreement and which
are incurred by or are for the account of the Company and/or the Shareholders,
including, without limitation, fees and expenses payable to their
representatives (including any accountants, attorneys’, advisors, broker’s or
finder’s fees), in respect of services performed on or before the Closing Date,
whether or not such expenses have accrued or have been billed or become due
prior to Closing and all amounts payable by the Company and/or the Shareholders
to consultants or others arising out of or relating to the transactions
contemplated by this Agreement.
     “Purchaser” has the meaning ascribed to it in the introductory paragraph of
this Agreement.
     “Reports” has the meaning ascribed to it in Section 4.10(d).
     “Resolution Period” has the meaning ascribed to it in Section 2.3(d).
     “Restrictions” means any and all Liens, restrictions, restrictions on
transfer, options, pledges, voting agreements, rights of first refusal,
tag-along, co-sale or other rights, claims, charges or encumbrances of any kind
or nature whatsoever, other than restrictions on the transfer of unregistered
stock pursuant to state and/or federal securities laws.
     “Required Permits” has the meaning ascribed to it in Section 6.5.
     “Shareholders” has the meaning ascribed to it in the introductory paragraph
of this Agreement.

5



--------------------------------------------------------------------------------



 



     “Stock” has the meaning ascribed to it in Section 4.5.
     “Suppliers” has the meaning ascribed to it in Section 4.21(b).
     “Termination Date” means May 16, 2007.
     “Third-Party Claim” has the meaning ascribed to it in Section 8.4(a).
     “Updated Schedules and Materials” has the meaning ascribed to it in Section
6.7.
     “Working Capital” means the sum of cash on hand plus accounts receivable
that are not more than 90 days old plus the book value of inventory saleable in
the ordinary course of business minus current liabilities calculated in
accordance with Exhibit A.
     1.2 Construction.
          (a) The meanings of terms defined herein are equally applicable to the
singular and plural of such defined terms.
          (b) The headings of articles and sections to this Agreement are
provided for convenience only and will not affect the construction or
interpretation hereof.
          (c) This Agreement and all Exhibits and Schedules hereto are a result
of negotiations among the parties hereto. Accordingly, neither this Agreement
nor any Exhibit or Schedule hereto shall be construed against any party hereto
because of its or its counsel’s involvement in its preparation.
          (d) Any disclosure under one of the Schedules to this Agreement shall
be deemed disclosed in any other relevant Schedule to this Agreement if the
disclosure under one Schedule is reasonably sufficient on its face without
further inquiry to inform Parent and Merger Sub of the information required to
be disclosed in respect of such other Schedule or Schedules to avoid a
misrepresentation under the relevant counterpart Section of this Agreement.
ARTICLE II
PURCHASE AND SALE
     2.1 Purchase and Sale of Shares. Subject to and upon the terms and
conditions set forth in this Agreement, (a) the Company shall sell and issue the
New Stock to Purchaser free and clear of any and all Restrictions, (b) each of
the Shareholders will sell, transfer, convey, assign and deliver the Stock to
Purchaser free and clear of any and all Restrictions, and (c) Purchaser will
purchase, at the Closing hereunder, the New Stock and the issued and outstanding
shares of the Stock.
     2.2 Purchase Price.

6



--------------------------------------------------------------------------------



 



     (a) Subject to the terms and conditions set forth in this Agreement and in
consideration of the sale, transfer, conveyance, assignment and delivery of the
Stock by the Shareholders to Purchaser, and in reliance upon the representations
and warranties made herein by the Shareholders, Purchaser will pay to the
Shareholders an aggregate purchase price of Sixteen Million Six Hundred
Fifty-Four Thousand Eight Hundred Dollars ($16,654,800), payable to the
Shareholders as follows:

  (i)   Fifteen Million Six Hundred Sixty-Eight Thousand Four Dollars
($15,668,400) minus the Deposit Amount in immediately available funds due at
Closing;     (ii)   Nine Hundred Eighty Six Thousand Four Hundred Dollars
($986,400) by delivery of the Subordinated Promissory Note, substantially in the
form attached hereto as Exhibit E (the “Note”); and     (iii)   the working
capital adjustment, if any, pursuant to Section 2.3 below.

     (b) Subject to the terms and conditions set forth in this Agreement and in
consideration of the issuance, sale, transfer, conveyance, assignment and
delivery of the New Stock by the Company to Purchaser, Purchaser will pay to the
Company an aggregate purchase price of One Million One Hundred Seventy Two
Thousand Six Hundred Dollars ($1,172,600) in immediately available funds due at
the Closing.
     (c) The Deposit Amount shall be deposited with Shareholder’s counsel,
Blanchard, Krasner & French, PC, in LaJolla, California on the date hereof and
shall be administered by Shareholder’s counsel in accordance with the excrow
instruction letter executed as of the date hereof.
     2.3 Working Capital Adjustment.
          (a) Within sixty (60) days after the Closing Date, Purchaser shall
prepare and deliver to Shareholders (such delivery, the “Post-Closing
Delivery”): a calculation of the Working Capital of Company as of the close of
business on the Closing Date (the “Closing Date Working Capital”).
          (b) The Shareholders (acting jointly) shall have thirty (30) days from
the date Purchaser makes the Post-Closing Delivery (such period, the “Dispute
Period”) to notify Purchaser, in writing, as to whether the Shareholders agree
or disagree with the calculations set forth on the Post-Closing Delivery (such
written notice, the “Dispute Notice”). During the Dispute Period, the
Shareholders shall be permitted to review (during regular business hours and
upon reasonable prior notice) the working papers of Purchaser and (where
applicable) the Purchaser’s accountants (and any other pertinent documents
reasonably required by the Shareholders) relating to the matters set forth in
the Post-Closing Delivery.
          (c) If the Shareholders (acting jointly) fail to deliver a Dispute
Notice to Purchaser during the Dispute Period, (i) the Closing Date Balance
Sheet as prepared by

7



--------------------------------------------------------------------------------



 



Purchaser shall be deemed to have been correctly prepared, and (ii) Purchaser’s
calculation of Closing Date Working Capital shall be deemed to be final and
correct and shall be binding upon each of the parties hereto.
          (d) If the Shareholders (acting jointly) deliver a Dispute Notice to
Purchaser during the Dispute Period, the Shareholders (acting jointly) and
Purchaser shall, for a period of forty-five (45) days from the date the Dispute
Notice is delivered to Purchaser (such period, the “Resolution Period”), use
their respective reasonable best efforts to amicably resolve the items in
dispute. Any items so resolved by the parties shall be deemed to be final and
correct as so resolved and shall be binding upon each of the parties hereto.
          (e) If the Shareholders (acting jointly) and Purchaser are unable to
resolve all of the items in dispute during the Resolution Period, then either
the Shareholders (acting jointly) or Purchaser may refer the items remaining in
dispute to Independent Accountants. The Shareholders (acting jointly) and
Purchaser shall each submit an affidavit to the other evidencing no conflict
with the selected accounting firm, and such firm shall so certify to the
Shareholders and Purchaser that no conflicts exist. Such referral shall be made
to the Independent Accountants in writing not later than thirty (30) days after
the end of the Resolution Period, copies of which shall concurrently be
delivered to the non-referring parties hereto. The referring party shall furnish
the Independent Accountants, at the time of such referral, with the Post-Closing
Delivery and the Dispute Notice. The parties shall also furnish the Independent
Accountants with such other information and documents as the Independent
Accountants may reasonably request in order for them to resolve the items in
dispute. The Shareholders (acting jointly) and Purchaser shall each also, within
ten (10) days of the date the items in dispute are referred to the Independent
Accountants, provide the Independent Accountants with a written notice (a
“Position Statement”) describing in reasonable detail their respective positions
on the items in dispute (copies of which will concurrently be delivered to the
other party hereto). If any party fails to timely deliver its Position Statement
to the Independent Accountants, the Independent Accountants shall resolve the
items in dispute solely upon the basis of the information otherwise provided to
them. The Independent Accountants shall resolve all disputed items in a written
determination to be delivered to the Shareholders and Purchaser within
forty-five (45) days after such matter is referred to them; provided, however,
that any delay in delivering such determination shall not invalidate such
determination or deprive the Independent Accountants of jurisdiction to resolve
the items in dispute. The decision of the Independent Accountants as to the
items in dispute shall be final and binding upon the parties hereto and shall
not be subject to judicial review. The fees and expenses of the Independent
Accountants incurred in the resolution of any items in dispute shall be
reasonably determined by the Independent Accountants and set forth in their
report and shall be allocated and paid by the Shareholders (jointly) and
Purchaser in inverse proportion to the extent they prevailed on the items in
dispute.
          (f) Within five (5) business days after the final determination of the
Closing Date Balance Sheet and the calculation of Closing Date Working Capital
(whether through failure of Shareholders to timely deliver a Dispute Notice,
agreement of the parties, or determination of the Independent Accountants),

8



--------------------------------------------------------------------------------



 



          (i) if Closing Date Working Capital is less than the Base Working
Capital, Mr. Kurtin shall pay Purchaser 50% of the difference and Mr. Defay
shall pay Purchaser 50% of the difference; or
          (ii) if the amount of cash included in Closing Date Working Capital is
less than One Hundred Thousand Dollars ($100,000), Mr. Kurtin shall pay
Purchaser 50% of the difference and Mr. Defay shall pay Purchaser 50% of the
difference; or
          (iii) if Closing Date Working Capital is more than the Base Working
Capital and the amount of cash included in Closing Date Working Capital is
greater than One Hundred Thousand Dollars, Purchaser shall pay Shareholders the
difference up to the amount of cash in excess of $100,000.
          (g) Unless otherwise agreed to in writing by Purchaser and the
Shareholders, all payments under Section 2.3(f) above shall be made by wire
transfer of immediately available funds to an account or accounts designated in
writing by the Shareholders or Purchaser, as appropriate, which designation
shall be made by the party receiving such payment no later than one (1) business
day prior to the payment date.
          (h) If Purchaser fails to timely deliver the Post-Closing Delivery or
if during the Resolution Period the dispute described in the Dispute Notice is
not resolved and Purchaser fails to timely refer the dispute to the Independent
Accountants, Purchaser shall not be entitled to any adjustment under this
Section 2.3.
ARTICLE III
THE CLOSING
     3.1 Closing. The closing of the sale and purchase of the Stock (the
“Closing”) shall take place electronically at or about 1:00 p.m. Eastern
Standard Time on May 16, 2007, through the offices of Purchaser’s counsel,
Sommer Barnard PC, in Indianapolis, Indiana and Shareholder’s counsel,
Blanchard, Krasner & French, PC, in LaJolla, California, or at such other time,
date or place as agreed to by the parties hereto.
     3.2 Closing Deliveries of Purchaser. At the Closing, in addition to any
other documents specifically required to be delivered pursuant to this
Agreement, Purchaser shall deliver to the Shareholders:
     (a) the immediately available funds as required by Sections 2.2(a) above;
     (b) the Note, duly executed by Purchaser;
     (c) a counterpart to an Employment and Non-Competition Agreement with David
Schneider, in the form attached hereto as Exhibit B (the “Employment
Agreement”);
     (d) counterparts to Consulting Agreements with Jon R. Kurtin and Ralph M.
Defay, in the forms attached hereto as Exhibits C and D, respectively (the
“Consulting Agreements”);

9



--------------------------------------------------------------------------------



 



     (e) a counterpart to a retention bonus letter for each of the employees
listed on Exhibit G, duly executed by the Purchaser (the “Bonus Retention
Letters”);
     (f) certificate of the Secretary or Assistant Secretary of Purchaser, dated
as of the date hereof, certifying (i) the resolutions duly adopted by the
manager and sole member of Purchaser authorizing and approving the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, and (ii) that such resolutions have not been
rescinded or modified and remain in full force and effect as of the Closing
Date; and
     (g) a certificate to be dated as of the Closing Date, certifying that
Purchaser performed and complied with all the terms, provisions and conditions
of this Agreement to be performed and complied with by it prior to Closing and
that its representations and warranties contained herein are true in all
respects as of the date of this Agreement and as of the Closing Date.
     3.3 Closing Deliveries of the Shareholders. At the Closing, in addition to
any other documents specifically required to be delivered pursuant to this
Agreement, the Shareholders shall deliver to Purchaser the following:
     (a) certificates representing all of the Stock, endorsed to Purchaser or in
blank by an effective endorsement sufficient to give Purchaser “control” of the
Stock for purposes of Section 303 of Article 8 of the Uniform Commercial Code
and free and clear of all Restrictions;
     (b) counterparts to the Employment Agreement and the Consulting Agreements,
duly executed by Messrs. Schneider, Kurtin and Defay (as appropriate);
     (c) [intentionally omitted]
     (d) a certificate of the Secretary or Assistant Secretary of the Company,
dated as of the date hereof, certifying (i) the resolutions duly adopted by the
Board of Directors of the Company authorizing and approving the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, (ii) that such resolutions have not been
rescinded or modified and remain in full force and effect as of the Closing
Date, and (iii) the Articles of Incorporation of the Company, as amended and in
effect on the date hereof;
     (e) a certificate of the Shareholders to be dated as of the Closing Date,
certifying that the Shareholders and the Company have performed and complied
with all the terms, provisions and conditions of this Agreement to be performed
and complied with by them prior to Closing and that their representations and
warranties contained herein are true in all respects as of the date of this
Agreement and as of the Closing Date;
     (f) the original minute books, stock ledgers and corporate seal (if any) of
the Company; and

10



--------------------------------------------------------------------------------



 



     (g) evidence of the payment in full and satisfaction of all Indebtedness.
     3.4 Closing Deliveries of the Company. At the Closing, the Company shall
deliver to Purchaser a certificate or certificates representing the New Stock
duly executed and issued by the Company, subject to any applicable securities
law legends.
ARTICLE IV
SHAREHOLDERS’ REPRESENTATIONS AND WARRANTIES
     The Shareholders, severally but not jointly, represent and warrant to
Purchaser as follows:
     4.1 Organization.
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of California. Schedule 4.1(a)
contains a true, accurate and complete list of each jurisdiction in which the
Company is qualified to do business as a foreign corporation. The Company is
duly qualified to do business as a foreign corporation and is in good standing
under the Laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification.
          (b) The Company has full corporate power and authority to own or use
its properties and assets and carry on its business activities as now conducted.
Schedule 4.1(b) lists the addresses of all locations at which the Company
conducts its business.
          (c) Complete and accurate copies of the Articles of Incorporation,
By-Laws, minute books and stock transfer books of the Company have been
delivered to Purchaser. The minute books of the Company fairly and accurately
reflect all material actions of the Board of Directors and the shareholders of
the Company. The stock transfer books of the Company are correct, complete and
current, and, to the extent applicable, all documentary and stock transfer tax
stamps required in connection with the issuance and transfer of shares of the
Company’s stock have been duly paid, affixed or canceled.
     4.2 Authorization. The Company and each Shareholder has full power and
authority to execute and deliver this Agreement and to perform his or its
respective obligations hereunder. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary action on the part of
the Company and each Shareholder.
     4.3 Validity; Binding Effect. This Agreement has been duly and validly
executed and delivered by the Company and each Shareholder. This Agreement
constitutes a valid and legally binding obligation of the Company and each
Shareholder, enforceable against the Company and each Shareholder in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency and similar laws and/or by principals of equity.

11



--------------------------------------------------------------------------------



 



     4.4 Noncontravention. Except as set forth in Schedule 4.4, the execution,
delivery and performance of this Agreement by the Company and each Shareholder,
the consummation by the Company and each Shareholder of the transactions
contemplated hereby, and the compliance by the Company and each Shareholder with
or fulfillment by the Company and each Shareholder of the terms and provisions
hereof or of any other agreement or instrument contemplated hereby, do not and
shall not (a) conflict with or result in a breach of any of the provisions of
the constituent documents of the Company, (b) contravene any Order which affects
or binds either of the Shareholders, the Stock, the Company or any of its
properties, (c) to the knowledge of Shareholders and Management, contravene any
Law which affects or binds either of the Shareholders, the Stock, the Company or
any of its properties; or (d) conflict with, contravene or constitute a default
or breach of or under, or require the consent of any third party under any
Material Contract or any contract or agreement to which either Shareholder is a
party or by which either of them or the Stock is bound.
     4.5 Capital Structure.
          (a) The authorized capital stock of the Company consists of One
Hundred Thousand (100,000) authorized common shares consisting of Fifty Thousand
(50,000) Class A Common shares with no par value and Fifty Thousand (50,000)
Class B Common shares with no par value, of which Nine Hundred (900) Class A
Common and One Hundred Twenty (120) Class B Common shares have been duly and
validly issued, are fully-paid and non-assessable, and all of which are owned,
beneficially and of record, by the Shareholders as described on Schedule 4.5
(collectively, the “Stock”), free and clear of any and all Restrictions.
          (b) Other than as described on Schedule 4.5, there are no issued
and/or outstanding equity securities of the Company, or securities convertible
into or exchangeable or exercisable for equity securities of the Company, and
there are no outstanding options, warrants, rights, contracts, commitments,
understandings or arrangements by which the Company or any other Person is bound
to issue, repurchase or otherwise acquire or retire any equity securities of the
Company. There are no voting trusts, proxies or any other agreements or
understandings with respect to the voting of any equity securities of the
Company.
          (c) No equity or other securities of the Company (including the common
shares described on Schedule 4.5), were issued in violation of any Law.
          (d) The Company does not own, or have any right, option or obligation
to acquire, any equity securities of any other Person.
     4.6 Financial Statements.
          (a) Attached hereto as Schedule 4.6(a) are true, accurate and complete
copies of the following: the unaudited balance sheet of the Company as of
January 31, 2007 (the “Balance Sheet”) and the related unaudited statements of
operations and comprehensive income, shareholder’s equity, and cash flows for
the fiscal year then ended (collectively, the “Financial Statements”).

12



--------------------------------------------------------------------------------



 



          (b) The Financial Statements (i) fairly present, in all material
respects, the operating results, the financial condition, changes in
shareholder’s equity and cash flow of the Company on the dates and for the
periods indicated, (ii) are correct and complete in all material respects,
(iii) are consistent with the books and records of the Company (which books and
records are correct and complete), and (iv) were prepared in accordance with
cash basis accounting, rather than GAAP.
          (c) The Company has no liabilities or obligations of any nature
(whether absolute, accrued, contingent or otherwise) except for (x) liabilities
or obligations reflected or reserved against in the Balance Sheet,
(y) immaterial liabilities or obligations incurred since the date of the Balance
Sheet in the ordinary course of business, and (z) liabilities or obligations set
forth in the Material Contracts or Schedule 4.6(c).
          (d) Except as set forth on Schedule 4.6(d), since the date of the
Balance Sheet, (i) there has not been any material adverse change in the
business, operations, assets, prospects, or condition of the Company, and to the
knowledge of the Shareholders no event has occurred or circumstance exists that
could reasonably be expected to result in such a change, (ii) the Company has
operated only in the ordinary course, (iii) no party has accelerated,
terminated, modified or cancelled any material agreement, contract, lease or
license to which the Company is a party or by which the Company is bound, and
(iv) the Company has not experienced any material damage, destruction or loss
(whether or not covered by insurance) to any of its material assets.
          (e) All accounts receivable of the Company as of January 31, 2007 are
set forth on Schedule 4.6(e) (collectively, the “Accounts Receivable”) and
represent (i) valid obligations arising from sales actually made or services
actually performed in the ordinary course of business, (ii) rebates owed to the
Company by vendors, and (iii) loans made to employees of the Company. To the
knowledge of Shareholders, there is no contest, claim, or right of set-off,
other than returns in the ordinary course of business, under any agreement with
any obligor of an Account Receivable relating to the amount or validity of such
Account Receivable.
          (f) To the knowledge of Shareholders, all inventory of the Company,
whether or not reflected in the Balance Sheet, consists of a quality and
quantity usable and salable in the ordinary course of business, except for
obsolete items and items of below-standard quality, all of which have been
written off or written down to net realizable value in the Balance Sheet or in
the accounting records of the Company as of the Closing Date, as the case may
be. All inventories not written off are reflected in the Balance Sheet at cost.
The quantities of each item of inventory (whether raw materials,
work-in-process, or finished goods) are not excessive, but are reasonable in the
present circumstances of the Company.
     4.7 Title to and Sufficiency of Assets.
          (a) Schedule 4.7(a) contains a complete and accurate list of all real
property leased or otherwise occupied by the Company. The Company does not own
any real property. The Company owns all the properties and assets (whether
tangible or intangible) that it purports to own, including all of the properties
and assets reflected in the Balance Sheet (except for assets

13



--------------------------------------------------------------------------------



 




held under capitalized leases and personal property sold since the date of the
Balance Sheet in the ordinary course of business), and all of the properties and
assets purchased or otherwise acquired by the Company since the date of the
Balance Sheet (except for personal property acquired and sold since the date of
the Balance sheet in the ordinary course of business).
          (b) Except as set forth in Schedule 4.7(b), all of the properties and
assets reflected in the Balance Sheet are owned by the Company free and clear of
any and all Liens and are not, in the case of real property, subject to any
rights of way, building use restrictions, exceptions, variances, reservations or
limitations of any nature except, (i) liens for current taxes not yet due,
(ii) minor imperfections of title, none of which is substantial in amount,
materially detracts from the value or impairs the use of the property subject
thereto, or impairs the operations of the Company, (iii) zoning laws and other
land use restrictions that do not impair the present or anticipated use of the
property subject thereto, and (iv) terms of lease and license agreements.
          (c) The building, plants, structures, equipment and other assets of
the Company are sufficient for the continued conduct of the Company’s business
after the Closing in substantially the same manner as conducted prior to the
Closing.
     4.8 Tax Matters. The Company has filed or caused to be filed all tax
returns, and all reports with respect to taxes, required to have been filed by
or with respect to the Company prior to the date hereof. To the knowledge of the
Shareholders, all such tax returns or reports were true, accurate, correct and
complete in all material respects. The Company is not the beneficiary of any
extension of time within which to file any tax return or report. To the
knowledge of the Shareholders, the Company has paid, caused to be paid or the
Shareholders will cause to be paid all taxes, penalties and interest required to
have been paid by the Company on or before their respective due dates. The
Company has withheld, deducted, collected and paid all taxes required to have
been withheld, deducted, collected and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party by the Company. The Company has not waived any statute of
limitations in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency. No claim has ever been made by a governmental
authority in a jurisdiction where tax returns by the Company have not been filed
that the Company is or may be subject to taxation by such jurisdiction. To the
knowledge of the Shareholders, there are no Liens on any of the Company’s assets
or properties that arose in connection with any failure (or alleged failure) to
pay any tax. No tax return of the Company has been audited or is currently under
audit or examination. There is no tax sharing agreement, tax allocation
agreement, tax indemnity obligation or similar written or unwritten agreement,
arrangement, understanding or practice with respect to taxes (including any
advance pricing agreement, closing agreement or other arrangement relating to
taxes) that will require any payment by the Company. The Company is not now and
has never been an S-corporation as defined in Code Section 1361.
     4.9 Litigation; Claims. Except as set forth in Schedule 4.9, the Company is
not (a) subject to any outstanding injunction, judgment, order, decree, ruling
or charge of any governmental authority or arbitrator (collectively, an
“Order”), nor (b) a party or, to the knowledge of the Shareholders, threatened
to be made a party to any action, suit, proceeding, hearing, audit or
investigation of, in, or before any court or quasi-judicial or administrative

14



--------------------------------------------------------------------------------



 



agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator or governmental agency or entity having regulatory authority over the
Company. Except as set forth on Schedule 4.9, the Company has not been audited,
examined or otherwise reviewed by any governmental agency or entity, or federal,
state or local authorities during the current or past three (3) fiscal years. No
matter described in Schedule 4.9 could reasonably be expected to have a material
adverse effect on the business, condition, operations or prospects of the
Company.
     4.10 Legal Compliance. To the knowledge of the Shareholders and Management,
          (a) The Company has complied in all material respects with all
applicable Laws, including all Medicare Laws, Environmental Laws and all Labor
and Employment Laws, and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been delivered to or filed or
commenced against the Company alleging any failure so to comply. To the
knowledge of the Shareholders, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may constitute or result in a
violation by the Company, or a failure on the part of the Company to comply
with, any Law, other than violations that may result from a change of control of
the Company due to the transactions contemplated by this Agreement.
          (b) Except as set forth on Schedule 4.10(b), neither the Shareholders
nor any former holders of any shares of the capital stock of the Company nor any
of their Affiliates has ordered, referred, or requested, directly or indirectly,
any items or services from the Company that are subject or entitled to
reimbursement in whole or in part by Medicare, Medicaid or any other state or
federal government reimbursement program.
          (c) Without limiting the generality of the foregoing, the Company is
in material compliance with all conditions and standards for participation in
the Medicare and Medicaid programs and is eligible for participation in Medicare
and Medicaid programs. The Company is not operating any aspect of its business
under or subject to a plan of correction or corporate integrity agreement with a
governmental agency or entity. The Company is currently receiving and is
entitled to continue to receive Medicare and Medicaid reimbursement payments,
except to the extent the Company is not entitled to continue receiving Medicare
and Medicaid payments as a result of a change of control due to the transactions
contemplated in this Agreement.
          (d) The Company has duly and timely filed all reports and other items
required to be filed prior to the Closing Date (the “Reports”) with any
reimbursement program or third party payor (including, without limitation,
Medicare, Medicaid, medically indigent assistance, Blue Cross, Blue Shield, any
health maintenance, preferred provider, independent practice or other healthcare
providers or payors) (collectively, the “Payors”) and has timely paid all
amounts due to such Payors. Except as set forth in Schedule 4.10(d), (i) the
Company has not requested an extension of time in which to file any of the
Reports, (ii) the Company is not delinquent in the payment of any amount due to
any Payors, (iii) there are no pending or threatened audits, claims,
assessments, adjustments, challenges or notices from any governmental agency or
entity or Payors with regard to any of the Reports or any reimbursements or
payments that the Company received from the government agency or entity or
Payors, (iv) the Company has not executed any waivers or extension of the
statute of

15



--------------------------------------------------------------------------------



 




limitations for the collection or assessment of any amount due under or in
connection with any Report or to any government agency or entity or Payors, and
(v) the Company is not liable for any amounts owed to any Payor or governmental
agency or entity, nor subject to any contractual adjustments, fines or
penalties.
          (e) Except as set forth on Schedule 4.10(e), the Company has correctly
maintained all records required to be maintained by the Food and Drug
Administration, Drug Enforcement Agency, State Boards of Pharmacy, Social
Security Administration, Health Care Financing Administration, the Center for
Medicare and Medicaid Services, state regulatory agencies and the Medicare and
Medicaid programs.
          (f) To the knowledge of the Shareholders, without limiting the
generality of the foregoing, the Company has not given or received in violation
of any Law any payments or any other remuneration, either directly or
indirectly, overtly or covertly, in cash or in kind, in return for receiving or
making referrals for the furnishing or arranging for the furnishing of any item
or service, or in return for purchasing, leasing, ordering, or arranging for or
recommending purchasing, leasing, or ordering any good, facility, service or
item in violation of 42 U.S.C. §1320a 7a and 1320a 7b, commonly known as the
“Anti Kickback Statute.” In addition, the Company has not accepted any referral
for the provision of any designated health service, or submitted a claim for
payment to Medicare or Medicaid for the provision of such services, in violation
of 42 U.S.C. §1395nn, commonly known as the “Stark Act” or “Stark II.” With
respect to any compliance concerns found to be substantiated, the Company has
taken appropriate corrective action and made all appropriate reports to all
applicable governmental agencies or entities, and each such corrective action
and appropriate report is listed and disclosed in Schedule 4.10(f).
          (g) Without limiting the generality of the foregoing, to the extent
applicable to the Company, the Company, in its ordinary business operation, has
complied and is currently in compliance with the requirements of the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and its
implementing regulations and with the requirements of all applicable state
regulations implementing Title V of the Gramm-Leach-Bliley Act (“GLB”) that are
applicable to the Company’s relationship with any Business Associate (as such
term is defined in HIPAA and/or GLB). To the extent that the Company has access
to Protected Health Information (as such term is defined in HIPAA and/or GLB,
“PHI”), and except as necessary to complete the transactions contemplated by
this Agreement or for internal management and compliance purposes, the Company
has not and shall not use or further disclose PHI other than as permitted or
required by HIPAA or as required by Law.

16



--------------------------------------------------------------------------------



 



     4.11 Environmental Laws and Regulations. Except as set forth on Schedule
4.11:
          (a) To the knowledge of the Shareholders, there are no Hazardous
Materials present on the Company’s owned, leased or used real estate or, to the
knowledge of the Shareholders, any geologically or hydrologically adjoining
property, including any Hazardous Materials contained in barrels, aboveground or
underground storage tanks, landfills, land deposits, dumps, equipment or other
containers, either temporary or permanent, and deposited or located in land,
water, sumps, or any other part of such owned, leased or used real estate or
such adjoining property, or incorporated into any structure therein or thereon,
except in material compliance with Environmental Laws. The Company has not
permitted or conducted any Hazardous Activity except in material compliance with
applicable Environmental Laws.
          (b) To the knowledge of the Shareholders, there has not been a release
or threatened release of any Hazardous Materials at or from the Company’s owned,
leased or used real estate (nor by any Person for whose conduct it is or may be
held responsible), except in material compliance with applicable Environmental
Laws.
          (c) To the knowledge of the Shareholders, there has been no release,
or any threatened release, of any Hazardous Materials at or from any site or
facility for which the Company is or may be liable under any applicable
Environmental Laws.
     4.12 Permits. Schedule 4.12 contains a complete and accurate list of each
material consent, approval, ratification, waiver or other authorization, license
(including import and export licenses), registration or permit issued, granted,
given or otherwise made available by or under the authority of any governmental
authority or pursuant to any Law that is held by the Company or that otherwise
relates to its business, assets or operations (collectively, the “Permits”).
Each Permit is valid and in full force and effect. To the knowledge of the
Shareholders, the Company is, and at all times has been, in material compliance
with all of the terms and requirements of each Permit. To the knowledge of the
Shareholders, the Permits listed in Schedule 4.12 collectively constitute all of
the Permits necessary to permit the Company to lawfully conduct and operate its
business and assets in the manner in which it currently conducts and operates
its business and assets.
     4.13 Material Contracts. Schedule 4.13 lists all contracts and agreements
(whether oral or written) to which the Company is a party or by which it is
bound that are material to its business as currently conducted (collectively,
the “Material Contracts”), including:
          (a) each agreement that involves performance of services or delivery
of goods or materials by or to the Company of an amount or value in excess of
$5,000;
          (b) each lease of personal property requiring payments (in the
aggregate) in excess of $10,000 and each lease of real property;
          (c) each agreement with any labor union or other employee
representative of a group of employees relating to wages, hours and other
conditions of employment and each employment or consulting agreement;

17



--------------------------------------------------------------------------------



 



          (d) each agreement (however named) involving a sharing of profits,
losses, costs or liabilities by the Company with any other Person;
          (e) each agreement containing covenants that in any way purport to
restrict the Company’s business activities or limit the freedom of the Company
to engage in any line of business or to compete with any other Person;
          (f) each agreement providing for payments to or by any third parties
based on sales, purchases or profits;
          (g) each power of attorney of the Company that is currently effective
and outstanding;
          (h) each agreement that contains or provides for an express
undertaking by the Company to indemnify or hold harmless a third party or to be
responsible for consequential damages;
          (i) each agreement for capital expenditures in excess of $5,000;
          (j) each agreement not denominated in U.S. dollars;
          (k) each agreement relating to any of the Intellectual Property;
          (l) each agreement with Medicare, Medicaid, any similar governmental
agency or entity, and any and all Payors; and
          (m) each agreement with any Affiliate of the Company;
          (n) each insurance policy insuring the Company and/or any of its
assets, employees, agents or other representatives; and
          (o) each promissory note, loan agreement or other agreement creating,
evidencing or relating to any Indebtedness.
Except as set forth in Schedule 4.13, with respect to each Material Contract, to
the knowledge of the Shareholders (w) the agreement is legal, valid, binding,
enforceable and in full force and effect, (x) subject to Section 6.5 and to
compliance with the terms of the agreement, the agreement will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby,
(y) the Company and each other party thereto is, and at all times has been, in
material compliance with all applicable terms and requirements of such
agreement, and (z) no party thereto has repudiated any material provision of the
agreement. To the knowledge of the Shareholders and subject to Section 6.5, each
Material Contract that is a Medicare or Medicaid provider/billing agreements is
not subject to any revocation or termination action by any governmental agency
or entity.

18



--------------------------------------------------------------------------------



 



     4.14 Labor and Employment Matters. Schedule 4.14 contains a complete and
accurate list of the following information for each employee of the Company,
including each employee on leave of absence or layoff status: name; job title;
date of commencement of employment or engagement; current compensation paid or
payable and any change in compensation since December 31, 2006; sick and
vacation leave that is accrued but unused; and service credited for purposes of
vesting and eligibility to participate under any Benefit Plan. Except as set
forth in Schedule 4.14 hereto, (a) the Company is not, and has never been, a
party to any collective bargaining agreement or other labor contract; (b) there
has not been, there is not presently pending or existing, and to the knowledge
of the Shareholders there is not threatened, any strike, slowdown, picketing,
work stoppage, lock out, or employee grievance process involving the Company;
(c) to the knowledge of the Shareholders, no event has occurred or circumstance
exists that could reasonably be expected to provide the basis for any work
stoppage or other labor dispute involving the Company, (d) there is no pending
or, to the knowledge of the Shareholders threatened, against or affecting the
Company any charge or complaint filed with any governmental authority, (e) no
application or petition for an election of or for certification of a collective
bargaining agent is pending with respect to the Company, (f) there is no
grievance or arbitration proceeding against the Company by any employee of the
Company, and (g) there is no lockout of any employees by the Company. All
current employees of the Company who provide services for the business of the
Company maintain all necessary certifications, professional qualifications and
experience for the their respective positions and job responsibilities. To the
knowledge of the Shareholders, the Company’s current employees, officers and
directors have not been charged with, convicted of or pled guilty to crimes of
theft or dishonesty, financial misconduct, or offenses related to the delivery
of health care; nor have any of the Company’s current officers, directors, or
employees been excluded from participation in Medicare, Medicaid or any other
state or federal government reimbursement program.
     4.15 Employee Benefits. Schedule 4.15 sets forth a true and correct listing
of each profit sharing plan, bonus plan, incentive compensation plan, stock
ownership plan, stock purchase plan, stock option plan, stock appreciation plan,
employee benefit plan, employee benefit policy, retirement plan, fringe benefit
program, employee insurance plan, severance plan, disability plan, health care
plan, sick leave plan and death benefit plan of the Company or any other plan or
program which provides retirement income, fringe benefits, welfare benefits, or
other benefits to employees or former employees of the Company and each Pension
Plan and Multiemployer Plan of the Company (collectively, the “Benefit Plans”).
Except as set forth in Schedule 4.15 hereto, neither the Company, nor any ERISA
Affiliate of the Company, has contributed to or accrued an obligation to
contribute to a Pension Plan or a Multiemployer Plan. Neither the Company nor
any ERISA Affiliate of the Company has incurred any withdrawal liability to any
Multiemployer Plan. The Company and each ERISA Affiliate of the Company has
complied in all material respects with their respective obligations under the
minimum funding standards of ERISA and the Code with respect to each Pension
Plan. To the knowledge of the Shareholders, each Benefit Plan designated in
Schedule 4.15 hereto as being qualified under Section 401(a) of the Code is
properly qualified and, except as set forth in Schedule 4.15 hereto, nothing has
occurred in the operation of the plan or the adoption or amendment of the plan
documents for which the plan could be disregarded.

19



--------------------------------------------------------------------------------



 



     4.16 Intellectual Property. Schedule 4.16 lists all of the Company’s
licensed (a) registered and unregistered copyrights in both published works and
unpublished works (whether United States or foreign), (b) legal names, assumed
fictional business names, trade names, registered and unregistered trademarks,
service marks and applications (whether United States or foreign), and
(c) patents, patent applications and inventions and discoveries that may or may
not be patentable (whether United States or foreign) (collectively, the
“Intellectual Property”). The Company owns no intellectual property. The
Intellectual Property, collectively, constitutes all of the intellectual
property necessary for the Company to operate its business as currently
conducted or anticipated to be conducted. To the knowledge of the Shareholders
and other than with respect to the use of the term “Community” in the name of
another pharmacy, none of the Intellectual Property or any of the products
manufactured or sold by the Company, nor any equipment, process or know-how used
by the Company infringes, or to the knowledge of the Shareholders is alleged to
infringe, any intellectual property right of any other Person.
     4.17 Affiliate Transactions. Neither the Company, any Shareholder, any
former holder of any shares of the capital stock of the Company nor any of their
Affiliates owns or has owned, of record or as a beneficial owner, an equity
interest or any other financial or profits interest in any Person that has
(a) had business dealings with the Company other than business dealings or
transactions disclosed in Schedule 4.17, each of which has been conducted in the
ordinary course of business at substantially prevailing market prices and on
substantially prevailing market terms, or (b) engaged in competition with the
Company.
     4.18 Broker’s Fees. Except as set forth in Schedule 4.18, neither the
Company nor the Shareholders have any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
     4.19 Warranty. Schedule 4.19 hereto contains a correct and complete copy of
the standard written warranty and return policy of the Company. Except as set
forth on Schedule 4.19 hereto, the Company has not granted to any customer,
whether in writing or otherwise, any other warranty for products sold by the
Company. Except as set forth in Schedule 4.19 hereto, there have been no
warranty or product liability claims asserted, or to the knowledge of the
Shareholders threatened to be asserted, against the Company.
     4.20 [Intentionally Omitted]
     4.21 Customers; Suppliers.
          (a) Schedule 4.21(a) is a true and complete list of key customers of
the Company which have purchased products having an aggregate purchase price of
$20,000,000 or more from the Company within the last year (“Customers”). Except
as set forth on Schedule 4.20(a), the Company has not received notice from any
key Customer that it has or intends to cease doing business with the Company,
and to the knowledge of the Shareholders and Management, none of the key
Customers intends to cease doing business with the Company.
          (b) Schedule 4.21(b) is a true and complete list of each supplier
which has provided goods or services having an aggregate cost of $25,000,000 or
more to the Company

20



--------------------------------------------------------------------------------



 



within twelve months prior to the date of this Agreement (“Suppliers”) and none
of the Suppliers has given notice that is has or intends to cease transaction
business with the Company, and to the knowledge of the Shareholders and
Management, none of the Suppliers intends to cease transacting business with the
Company.
ARTICLE V
PURCHASER’S REPRESENTATIONS AND WARRANTIES
     Purchaser represents and warrants to the Shareholders as follows:
     5.1 Organization of Purchaser. Purchaser is a limited liability company
duly organized and validly existing under the laws of the State of Indiana.
     5.2 Authorization. Purchaser has full legal power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of Purchaser.
     5.3 Validity; Binding Effect. This Agreement has been duly and validly
executed and delivered by Purchaser. This Agreement constitutes a valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms.
     5.4 Noncontravention. The execution, delivery and performance of this
Agreement by Purchaser, the consummation of the transactions contemplated hereby
and the compliance with or fulfillment of the terms and provisions hereof or of
any other agreement or instrument contemplated hereby, do not and shall not
(a) conflict with or result in a breach of any of the provisions of the Articles
of Organization or the Purchaser Operating Agreement, (b) contravene any Law or
Order which affects or binds Purchaser or any of its properties, or (c) require
Purchaser to obtain the approval, consent or authorization of, or to make any
declaration, filing or registration with, any governmental authority or other
third party which has not been obtained in writing prior to the date of this
Agreement.
     5.5 Broker’s Fees. Purchaser has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
     5.6 Financing. Purchaser has, directly or indirectly through binding
commitments for financing or capital contributions, the financial capability to
pay and deliver the immediately available funds required to be paid by Purchaser
to the Shareholders and the Company on the Closing Date pursuant to Section 2.2.

21



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS PENDING CLOSING
     The parties hereto agree as follows with respect to the period between the
execution of this Agreement and the Closing:
     6.1 General. Each of the parties hereto shall use commercially reasonable
efforts to, and shall take all action and to do all things necessary, proper, or
advisable in order to, consummate and make effective the transactions
contemplated by this Agreement.
     6.2 Notices and Consents. Each of the parties hereto shall give any notices
to third parties, and will use commercially reasonable efforts, to (a) obtain
any third party consents necessary to consummate the transactions contemplated
by this Agreement, and (b) obtain any authorizations, consents, and approvals of
all governmental authorities necessary to consummate the transactions
contemplated by this Agreement.
     6.3 Due Diligence. The Shareholders and the Company have permitted
Purchaser and its representatives to have access to all premises, properties,
personnel, books, records, contracts, and documents of or pertaining to the
Company. The Shareholders and the Company have made available to Purchaser such
financial data, operating data, copies of all contracts or documents to which
the Company is a party, and any other information as Purchaser requested (to the
extent not precluded by any confidentiality agreement). Purchaser acknowledges
that it has completed its due diligence review of the Company, and the
Shareholders and the Company shall not be obligated to provide any further
access to the premises, properties, personnel, books, records, contracts,
documents or data of the Company, except that (a) in the event that there is a
material change in any of the foregoing, then Company shall provide such
documentation relating to such change as is reasonably requested by Purchaser
and (b) the Shareholders and the Company shall provide reasonable access and
shall cooperate with Purchaser in providing additional due diligence information
as reasonably requested by Purchaser’s lender(s) in connection with financing
for the transactions contemplated herein.
     6.4 The Company’s Operation of the Business Prior to Closing.
          (a) From the date hereof through the Closing Date, the Shareholders
shall not permit the Company to and the Company shall not (unless otherwise
agreed to in writing by Parent) engage in any transaction or take any action
other than in the ordinary course of business consistent with past practice.
          (b) From the date hereof through the Closing Date, the Shareholders
shall cause the Company to and the Company shall operate and maintain its assets
and properties in substantially the same manner in which they have been operated
and maintained before the date hereof and shall use commercially reasonable
efforts to preserve the Company’s existing business organization and the
relationships the Company currently maintains with its employees, customers and
suppliers.

22



--------------------------------------------------------------------------------



 



          (c) From the date hereof through the Closing Date, the Shareholders
shall not permit the Company to, and the Company shall not, issue any additional
securities or rights to acquire or redeem any equity securities of the Company,
other than the New Stock.
          (d) From the date hereof through the Closing Date, the Company may pay
or accrue bonuses, payables and other liabilities provided that sufficient
Working Capital is available to meet the Base Working Capital requirements of
Section 2.3.
     6.5 Governmental Permits and Approvals and Third-Party Consents.
Notwithstanding any other provision of this Agreement, Purchaser shall be solely
responsible for obtaining any consent, approval, license, waiver, authorization
or other action and making any filing or giving any notice as may be required
under any Material Contract or by any governmental authority in connection with
the Permits including, without limitation, the California Board of Pharmacy, the
Cities of San Diego and Chula Vista, or as required under Medicare Laws.
Purchaser shall apply in writing, in all material respects, for all necessary
operating licenses and permits required for the operation of the business of the
Company, not otherwise in place and unaffected by the Stock sale transaction
contemplated by this Agreement (such permits or licenses, the “Required
Permits”), as soon as practical after the date hereof. The Company and
Shareholders shall give all cooperation necessary for the timely completion of
such application processes and for obtaining any necessary third-party consents
or the giving of any required notices under the Material Contracts.
     6.6 Press Releases. The Company, the Shareholders and the Purchaser shall
not issue any press releases or make any other public announcements or
disclosures to the press or other media relating to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
parties to this Agreement.
     6.7 Update to Schedules. The Shareholders shall promptly (a) supplement,
amend and update any and all of the Schedules referred to in Article IV of this
Agreement to reflect each and every change to each Schedule and every action,
matter or event occurring or arising after the date of this Agreement and prior
to the Closing Date which would make any of Shareholders’ representations and
warranties and/or any such Schedule incomplete or inaccurate or which, if in
existence or having occurred as of or prior to the date of this Agreement, would
have been required to be set forth or described in any such Schedule
(collectively, the “Updated Schedules and Materials”), and (b) disclose in
writing to Purchaser each and every document, action, matter, event or other
information which, if existing or known to the Shareholders or Management as of
the date hereof, would have made any of the representations or warranties of the
Shareholders contained herein inaccurate, untrue or misleading. No Updated
Schedule or Material and no disclosure pursuant to this Section will be deemed
to amend, modify or limit, or to provide any exceptions with respect to, any
representation or warranty or any original Schedule. The Shareholders
acknowledge that any delivery by them of Updated Schedules and Materials shall
be subject to, and shall not affect, Purchaser’s rights under Section 7.1 hereof
in the event that any Updated Schedules and Materials reveal any representation
or warranty given as of the date hereof was or is no longer true.
     6.8 Certain Actions. The Company and Shareholders shall not take any action
or fail to take any reasonable action, and shall not permit any of the Company’s
directors, employees,

23



--------------------------------------------------------------------------------



 



representatives or agents to take or fail to take, any action which will result
in (a) a misrepresentation or a breach of any covenant or warranty of
Shareholders in this Agreement, (b) Purchaser having the right to terminate this
Agreement, or (c) the non-fulfillment of any condition to the obligation of
Purchaser to consummate the transaction contemplated by this Agreement.
     6.9 No Solicitations. On and after the date of this Agreement and until the
Closing Date or until this Agreement is terminated as provided in Section 10.1,
the Company and the Shareholders shall not, and shall not authorize or permit
any of the directors, officers, employees, attorneys, accountants, investment
bankers, representatives or agents of the Company to, directly or indirectly
initiate, solicit, encourage, engage or participate in inquiries, discussions or
negotiations with, or provide any information to, any Person concerning any
merger, consolidation, combination, affiliation, share exchange, tender offer,
sale of substantial assets or securities or any other similar transaction
relating to the Company (collectively, “Acquisition Transactions”). Shareholders
shall promptly notify Purchaser in writing of (a) the existence and terms of any
proposal or offer which either of them or the Company may receive with respect
an Acquisition Transaction and (b) any request by or indication of interest on
the part of any third party with respect to the initiation of any Acquisition
Transaction or any discussions with respect thereto.
ARTICLE VII
CONDITIONS PRECEDENT
     7.1 The Purchaser’s Conditions Precedent. The obligation of Purchaser to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment at or prior to the Closing of each of the following conditions,
except to the extent any such condition is waived in writing by Purchaser:
          (a) Performance by the Company and the Shareholders. The Company and
the Shareholders shall have performed and complied, in all material respects,
with all of the terms, provisions and conditions of this Agreement to be
performed and complied with by the Company and/or the Shareholders at or prior
to the Closing, and shall have performed and complied in all respects with the
agreements and obligations set forth in Section 3.3.
          (b) Accuracy of Representations and Warranties. All of the
representations and warranties made by the Shareholders in this Agreement shall
be true, in all material respects, as of the date of this Agreement and as of
the Closing Date as if made on the Closing Date (without giving effect to any
qualification as to materiality and/or any Updated Schedules and Materials).
          (c) No Injunction. No injunction, restraining order, judgment, decree
of any court or governmental authority shall be in effect and no litigation
shall be pending against any of the parties to this Agreement seeking to
restrain, prevent or adversely alter or collect damages arising out of the
transactions contemplated hereby.

24



--------------------------------------------------------------------------------



 



          (d) No Material Adverse Effect. Since the date of this Agreement,
there shall not have been any Material Adverse Effect and (except as may
otherwise be consented to in writing by Purchaser) the Shareholders shall have
caused the Company to conduct business only in the ordinary course consistent
with past practice from the date of this Agreement.
          (e) Required Permits. Purchaser shall have obtained all Required
Permits.
     7.2 The Shareholders’ Conditions Precedent. The obligation of the
Shareholders to consummate the transactions contemplated by this Agreement is
subject to the fulfillment at or prior to the Closing of each of the following
conditions, except to the extent any such condition is waived in writing by the
Shareholders:
          (a) Performance by Purchaser. Purchaser shall have performed and
complied, in all material respects, with all of the terms, provisions and
conditions of this Agreement to be performed and complied with by Purchaser at
or prior to the Closing, and shall have performed and complied in all respects
with the agreements and obligations set forth in Section 3.2.
          (b) Accuracy of Representations and Warranties. All of the
representations and warranties made by Purchaser in this Agreement shall be
true, in all material respects, as of the date of this Agreement and as of the
Closing Date as if made as of the Closing Date (without giving effect to any
qualification as to materiality).
          (c) No Injunction. No injunction, restraining order, judgment, decree
of any court or governmental authority shall be in effect and no litigation
shall be pending against any of the parties to this Agreement seeking to
restrain, prevent or adversely alter or collect damages arising out of the
transactions contemplated hereby.
          (d) Required Permits. Purchaser shall have obtained all Required
Permits.
          (e) Employee Bonuses. The Company shall have paid, or made
arrangements to pay, the bonuses to the employees in the amounts set forth
opposite such employee’s name on Exhibit G attached hereto.
ARTICLE VIII
INDEMNIFICATION
     8.1 Indemnification by the Shareholders. Subject to Section 8.3, the
Shareholders, severally but not jointly, shall indemnify Purchaser and the
Company from, against and in respect of any and all losses, liabilities,
deficiencies, penalties, fines, costs, damages and expenses whatsoever
(including, without limitation, reasonable professional fees and costs of
investigation, litigation, settlement and judgment and interest) (collectively,
“Losses”) that may be suffered or incurred by Purchaser and/or the Company from
or by reason of (a) any inaccuracy or breach of a representation or warranty
made by the Shareholders in this Agreement, the Schedules or any other
certificate or document delivered by the Shareholders pursuant to this
Agreement, (b) any breach of any covenant or agreement made by the Shareholders
in this Agreement, the Schedules or any other certificate or document delivered
by

25



--------------------------------------------------------------------------------



 



the Shareholders pursuant to this Agreement, (c) any Indebtedness of the Company
required to be paid at or prior to the Closing which remains unsatisfied after
the Closing, including, without limitation, any claim by any Person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by any such Person with any
Shareholder and/or the Company (or any Person acting on their behalf) in
connection with the transactions contemplated hereby.
     8.2 Indemnification by Purchaser. Purchaser shall indemnify the
Shareholders against any and all Losses that may be suffered or incurred by the
Shareholders from or by reason of (a) any inaccuracy of a representation or
warranty made by Purchaser in this Agreement, or any other certificate or
document delivered by Purchaser pursuant to this Agreement, (b) any breach of
any covenant or agreement made by Purchaser in this Agreement, or any other
certificate or document delivered by Purchaser pursuant to this Agreement, and
(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Purchaser (or any Person acting on its behalf) in
connection with the transactions contemplated hereby.
     8.3 Limitations on Indemnity.
     (a) The Shareholders shall not have any liability or obligation to
Purchaser or the Company whatsoever, and no claim shall be asserted against the
Shareholders, for indemnification under Section 8.1(a) unless and until the
aggregate amount of Losses incurred by Purchaser and/or the Company as a result
thereof exceeds $100,000, and then only to the extent the aggregate amount of
such Losses exceeds $100,000 and is less than Four Million Seven Hundred and
Fifty Thousand Dollars ($4,750,000); provided, however, that the limitations set
forth above in this Section 8.3(a) shall not apply to (i) any intentional breach
of the Shareholders’ representations or warranties of which any Shareholder had
knowledge at any time prior to or on the date hereof, or (ii) claims for
indemnification resulting from the breach or inaccuracy of the representations
and warranties set forth in Sections 4.5(a), 4.6(g) and 4.8. In addition and for
the avoidance of doubt, the limitations set forth above in this Section 8.3(a)
shall not apply to claims for indemnification arising under Sections 8.1(b)
and/or 8.1(c).
          (b) All representations and warranties in this Agreement, the
Schedules and the certificates and other documents delivered pursuant hereto
shall survive the Closing and be enforceable against the party making the same
for a period of one (1) year from the Closing Date at which time they shall
expire and be of no further force or effect; provided, however, that (i) the
representations and warranties set forth in Section 4.5(a) shall survive for a
period of two (2) years, (ii) the representations and warranties set forth in
Section 4.10 shall survive for a period of eighteen (18) months, and (iii) the
representations and warranties set forth in Section 4.8 shall survive for the
period of the statute of limitations applicable to such representations and
warranties. Any claim for indemnification with respect to any such matter which
is not asserted by a notice given as herein provided within such period of
survival may not be pursued and shall be thereafter forever barred.
Indemnification pursuant to this Article 8 shall be the sole remedy of
Shareholders and Purchaser for a breach of a representation or warranty made
pursuant to this Agreement; other than fraudulent breaches of representations or
warranties for which common law remedies are available.

26



--------------------------------------------------------------------------------



 



     8.4 Third-Party Claims.
          (a) Promptly after receipt by a party hereto entitled to indemnity
under Section 8.1 or Section 8.2 (an “Indemnified Person”) of notice of the
assertion of a claim for which such party hereto is entitled to indemnity
hereunder against it by a third party (a “Third-Party Claim”), such Indemnified
Person shall give notice to the party hereto obligated to indemnify under such
Section (an “Indemnifying Person”) of the assertion of such Third-Party Claim,
provided that the failure to notify the Indemnifying Person will not relieve the
Indemnifying Person of any liability that it may have to any Indemnified Person,
except to the extent that the Indemnifying Person demonstrates that the defense
of such Third-Party Claim is prejudiced by the Indemnified Person’s failure to
give such notice.
          (b) If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 8.4(a) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes, to assume the defense of
such Third-Party Claim with counsel satisfactory to the Indemnified Person.
After notice from the Indemnifying Person to the Indemnified Person of its
election to assume the defense of such Third-Party Claim, the Indemnifying
Person shall not, so long as it diligently conducts such defense, be liable to
the Indemnified Person under this Article VIII for any fees or costs of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim. If the Indemnifying
Person assumes the defense of a Third-Party Claim, (i) such assumption will
establish for purposes of this Agreement that the claims made in that
Third-Party Claim are within the scope of and subject to indemnification, and
(ii) no compromise or settlement of such Third-Party Claims may be effected by
the Indemnifying Person without the Indemnified Person’s consent unless
(A) there is no finding or admission of any violation of Law or any violation of
the rights of any party; and (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person. If notice is given to an
Indemnifying Person of the assertion of any Third-Party Claim and the
Indemnifying Person does not, within ten (10) days after the Indemnified
Person’s notice is given, give notice to the Indemnified Person of assumption of
the defense of such claim as set forth above, the Indemnifying Person will be
bound by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Person, and shall be liable to the
Indemnified Person for any costs and expenses incurred in the defense of such
claim.
ARTICLE IX
ADDITIONAL COVENANTS
     9.1 General. If any further action is necessary or desirable to carry out
the purposes of this Agreement, each of the parties hereto will take such
further action (including, without limitation, the execution and delivery of
such further instruments and documents) as any other party reasonably may
request, all at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefor under Article VIII
above).

27



--------------------------------------------------------------------------------



 



ARTICLE X
TERMINATION
     10.1 Termination Events. This Agreement may be terminated:
          (a) by Purchaser, on the one hand, or the Shareholders (acting
jointly), on the other hand, if a material breach of any provision (including
representations and warranties) of this Agreement has been committed by the
other party and such breach has not been waived in writing or, if capable of
being cured, not cured before the earlier of (i) ten (10) days after such
breach, or (ii) the Termination Date;
          (b) (i) by Purchaser if any of the conditions precedent set forth in
Section 7.1 have not been satisfied as of the Termination Date or if
satisfaction of such a condition becomes impossible (other than through failure
of Purchaser to comply with its obligations under this Agreement) and Purchaser
has not waived such condition in writing on or before the Termination Date, or
(ii) by the Shareholders (acting jointly) if any of the conditions precedent set
forth in Section 7.2 have not been satisfied as of the Termination Date or if
satisfaction of such a condition becomes impossible (other than through failure
of the Company and/or the Shareholders to comply with their obligations under
this Agreement) and the Shareholders (acting jointly) has not waived such
condition in writing on or before the Termination Date; or
          (c) by mutual written agreement of Purchaser and the Shareholders
(acting jointly).
     10.2 Effect of Termination. If this Agreement is terminated under Section
10.1 above, no party hereto shall have any further obligation under this
Agreement.
     10.3 Termination Fee.
          (a) If all of the conditions of Section 7.1 are met on or before the
Termination Date, and Purchaser fails or refuses to close for any reason the
transaction contemplated by this Agreement on or before the Termination Date,
the Shareholders shall be entitled to retain the entire Deposit Amount as
liquidated damages. The parties hereto expressly agree and acknowledge that
Shareholder’s actual damages in the event of a default by Purchaser would be
extremely difficult or impracticable to ascertain and that the Deposit Amount
plus any interest accrued thereon represents the parties’ reasonable estimate of
such damages. The payment of such amount as liquidated damages is not intended
as a forfeiture or penalty within the meaning of California Civil Code
Sections 3275 or 3369, but is intended to constitute liquidated damages to the
Shareholders pursuant to California Civil Code Section 1671.
          (b) If all of the conditions of Section 7.2 are met on or before the
Termination Date, and the Company and the Shareholders fail or refuse to close
for any reason the transaction contemplated by this Agreement on or before the
Termination Date, the entire Deposit Amount shall be paid back to Purchaser, and
Purchaser shall, at its option, be entitled to payment by the Shareholders and
the Company of $300,000 as liquidated damages (in addition to any portion of the
Deposit Amount retained by the Company) within ten (10) business days after
termination of this Agreement. The parties hereto expressly agree and
acknowledge that Purchaser’s actual

28



--------------------------------------------------------------------------------



 




damages in the event of a default by Company or the Shareholders would be
extremely difficult or impracticable to ascertain and that $300,000 plus any
interest accrued thereon represents the parties’ reasonable estimate of such
damages. The payment of such amount as liquidated damages is not intended as a
forfeiture or penalty within the meaning of California Civil Code Sections 3275
or 3369, but is intended to constitute liquidated damages to the Purchaser
pursuant to California Civil Code Section 1671.
          (c) In the event Purchaser fails to close the transaction contemplated
by this Agreement on or before the Termination Date because of a failure to
satisfy the condition set forth in Section 7.1(a), and such failure is due to a
breach by the Company or the Shareholders of this Agreement, or Purchaser
terminates this Agreement pursuant to Section 10.1(a) above for breach by the
Shareholders or the Company, the entire Deposit Amount shall be paid back to
Purchaser.
          (d) If the Purchaser terminates this Agreement pursuant to
Section 10.1(b)(i) above for a failure of satisfaction of the condition set
forth in Section 7.1(e), or the Company or the Shareholders terminate this
Agreement pursuant to Section 10.1(b)(ii) above for failure of satisfaction of
the condition set forth in Section 7.2(d), the Shareholders shall be entitled to
retain the entire Deposit Amount as liquidated damages.
ARTICLE XI
MISCELLANEOUS
     11.1 Assignment. No party may assign any of its rights or delegate any of
its obligations under this Agreement without the prior written consent of the
other party hereto, except that Purchaser may, without the prior written consent
of the Company or the Shareholders (a) collaterally assign its rights hereunder
to any financial institution or other lender in connection with the financing of
the transactions contemplated hereby, (b) assign its rights and/or obligations
hereunder (in whole or in part) to one or more subsidiaries or other Affiliated
entities, and/or (c) after the Closing, assign to any person or entity who
acquires the Company or its business (regardless of the form of such
acquisition) any of its rights under this Agreement.
     11.2 Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) shall be in writing and shall be deemed to have
been given (a) if mailed, two (2) business days after such Notice is sent, when
sent via first class United States registered mail, return receipt requested,
postage prepaid to the address listed below for the party to whom the Notice is
being sent (the “Notice Party”), (b) if hand delivered or delivered by courier,
upon actual delivery of such Notice to the Notice Party at the address listed
below for such Notice Party, or (c) if sent by facsimile, on the first business
day after the date of the sender’s receipt of a confirmed transmission of such
Notice to the Notice Party at the facsimile number, if any, listed below for
such Notice Party provided the party giving such Notice mails a copy of such
Notice within two (2) business days after the transmission of such Notice by
facsimile to the Notice Party. The addresses and facsimile numbers for each
party to this Agreement, as of the date hereof, are:

29



--------------------------------------------------------------------------------



 



     
If to Purchaser (or the
  Universal HealthCare Company LLC
Company, after Closing):
  10689 N. Pennsylvania St.
 
  Indianapolis, IN 46280
 
  Facsimile No.: 317-574-6227
 
  Attention: Ronald D. Hunter
 
   
 
  with a copy to:
 
   
 
  Sommer Barnard
 
  One Indiana Square, Suite 3500
 
  Indianapolis, IN 46204
 
  Facsimile No.: 317-713-3699
 
  Attention: Robert J. Hicks
 
   
If to the Shareholders or
  Jon R. Kurtin
the Company (prior to
  12672 Caminito Radiante
Closing:
  San Diego, CA 92130
 
  Facsimile No.: 858-793-7977
 
   
 
  with a copy to:
 
   
 
  Robert W. Blanchard
 
  Blanchard, Krasner & French, P.C.
 
  800 Silverado Street, Second Floor
 
  La Jolla, Ca. 92037
 
  Facsimile No: 858 551-2434

Either party may change its address or facsimile number by providing written
notice, in accordance with the foregoing provisions of this Section 11.2, to the
other party of such change.
     11.3 Expenses; Attorneys’ Fees.
          (a) Each party hereto will pay all costs, fees and expenses incident
to its negotiation and preparation of this Agreement and to its performance and
compliance with all agreements contained herein on its part to be performed,
including the fees, expenses and disbursements of its respective counsel and
accountants.
          (b) In any litigation between the parties regarding this Agreement,
the losing party shall pay to the prevailing party all reasonable expenses and
court costs, including, without limitation, reasonable attorneys’ fees and
costs, incurred by the prevailing party. A party shall be considered the
prevailing party if (i) it initiated the litigation and obtains substantially
all of the relief or remedy it sought, either through a judgment or the losing
party’s voluntary action, (ii) the other party withdraws its action without
substantially obtaining the relief or remedy it sought, or (iii) it did not
initiate the litigation and judgment is entered for either party, but without
substantially granting the relief or remedy sought by the initiating party.

30



--------------------------------------------------------------------------------



 



     11.4 Governing Law; Forum.
          (a) This Agreement shall be governed by and construed in accordance
with the Laws of the State of California, without regard to such jurisdiction’s
conflict of laws principles.
          (b) Except as otherwise set forth in this Agreement, any controversy,
claim or dispute arising out of or relating to this Agreement or the breach,
termination, enforceability or validity of this Agreement, shall be determined
exclusively by binding arbitration (i) in the City of Indianapolis, Indiana if
brought by the Company (prior to Closing) or the Shareholders (or either of
them), and (ii) in the City of San Diego, California if brought by the Company
(after the Closing) or Purchaser. The arbitration shall be governed by the rules
and procedures of the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules. No provision of, nor the exercise of any rights
under, this Section 11.4 shall limit the right of any party to request and
obtain from a court of competent jurisdiction before, during or after the
pendency of any arbitration, provisional or ancillary remedies and relief
including injunctive or mandatory relief or the appointment of a receiver. The
institution and maintenance of an action or judicial proceeding for, or pursuit
of, provisional or ancillary remedies shall not constitute a waiver of the right
of any party, even if it is the plaintiff, to submit the dispute to arbitration
if such party would otherwise have such right. Judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction.
     11.5 Partial Invalidity. In case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
provisions had never been contained herein.
     11.6 Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be considered an
original counterpart, and all of which shall be considered to be but one
agreement and shall become a binding agreement when each party shall have
executed one counterpart and delivered it to the other party hereto. A signature
affixed to a counterpart of this Agreement and delivered by facsimile by any
Person is intended to be its, his or her signature and shall be valid, binding
and enforceable against the party on whose behalf it has been affixed.
     11.7 Entire Agreement; Amendments and Waivers. This Agreement contains the
entire understanding of the parties hereto with regard to the subject matter
contained in this Agreement and supersedes all prior agreements or
understandings of the parties (including, without limitation, the Letter of
Interest, dated October 19, 2005). The parties, only by mutual agreement in
writing, may amend, modify or supplement this Agreement. The failure of any
party to this Agreement to enforce at any time any provision of this Agreement
shall not be construed to be a waiver of such provision, nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any

31



--------------------------------------------------------------------------------



 



other or subsequent breach. Time shall be of the essence in the payment and
performance by each party of all of its obligations under this Agreement.
     11.8 No Third Party Beneficiary. This Agreement is intended and agreed to
be solely for the benefit of the parties hereto, and no third party shall accrue
any benefit, claim or right of any kind whatsoever pursuant to, under, by or
through this Agreement.
[Signature Page Follows]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first written above.

                  Universal HealthCare Company LLC   In-House Pharmacies, Inc.  
 
 
               
By:
      By:        
 
               
 
  Ronald D. Hunter, its                                           Printed:      
 
 
               
 
      Title:        
 
               
 
               
 
                                      Jon R. Kurtin    
 
               
 
                                      Ralph M. Defay    

S-1

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Employee Cash Bonuses

          Employee Name:   Bonus:
David W. Schneider
  $ 328,000.00  
Philip Curtis
  $ 328,000.00  
Michelle Darnelle
  $ 328,000.00  
Steve W. Kelso
  $ 164,000.00  
Naomi T. Peters
  $ 16,400.00  
Kathleen Pitcher
  $ 8,200.00  

Provided that the following employees are employed by the Company or Purchaser
on May 16, 2009, they shall be entitled to the following additional retention
bonus:

          Employee Name:   Retention Bonus:
David W. Schneider
  $ 328,000.00  
Philip Curtis
  $ 328,000.00  
Michelle Darnelle
  $ 328,000.00  
Steve W. Kelso
  $ 164,000.00  
Naomi T. Peters
  $ 16,400.00  
Kathleen Pitcher
  $ 8,200.00  

In the event any of the above employees voluntarily terminates his or her
employment or the Company terminates his or employment “for cause” (as defined
in the employee’s Retention Bonus Letter attached hereto as Exhibit G-1) prior
to May 16, 2009, and the retention bonus is not paid to such employee, the
amount not paid to the terminated employee shall be paid to the above employees
remaining employed by Purchaser or the Company on May 16, 2009, pro rata, based
upon the amounts of their respective retention bonuses set forth above. If none
of the employees listed above is eligible to receive a bonus on May 16, 2009,
then all of the retention bonuses shall be paid to the Shareholders (50% to
Mr. Kurtin and 50% to Mr. Defay).

 